DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This final office action is responsive to the amendments filed on 10/03/2022.
Claims 1-20 are pending.

Response to Amendment

Applicant has amended independent claims 1, 13, 17 to include new/old limitations in a form not previously presented necessitating new search and considerations.  

Specification

The abstract of the disclosure is objected to because of the following:

The language should not repeat information given in the title. 
The language should be clear and concise. -- embodiment of, in some embodiments -- should be deleted. 

Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-20 are rejected under 35 U.S.C. 112 § (b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor regards as the invention.

The following claim language is not clearly understood:

Claim 1 line 6 recites “detect a triggering event based upon the user/system context information”. It is unclear “triggering event” is triggering what (e.g. launch of the application, pre-loading the application or both). 
Claim 1 lines 8-11 recites “identify a memory budget for pre-loading one or more application” and “select the one or more applications and configure one or more settings associated with the selected one or more applications”. It is unclear if the memory budget is identified before pre-loading or during/after pre-loading.
Claim 13 recites a “memory storage device” without clearly reciting if the memory storage device is a hardware, software, firmware, signals, volatile or non-volatile or combination of these.

Claims 13 and 17 recites elements of claim 1 and have similar deficiency as claim 1. Therefore, they are rejected for the same rational. Remaining dependent claims are also rejected due to their dependency on the rejected independent claims.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 13-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Independent claim 13 recites a “memory storage device”, which is not defined by the specification. The broadest reasonable interpretation of a claim drawn to a “memory storage device” covers forms of non-transitory tangible media and transitory propagating signals including storage device hardware, software, firmware, signals, volatile or non-volatile per se in view of the ordinary and customary meaning of computer usable program product, particularly when the specification is silent. Transitory propagating signals and/or software are non-statutory subject matter.
Claims 14-16 are dependent claims of claim 13 and do not cure the deficiency of the independent claim. Therefore, they are rejected for the same reason.



Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more or integrating into practical application.  


Based upon at least the decision by the United States Supreme Court in Alice Corp. v. CLS Bank Int'l, 134 S. Ct. 2347, 2354 (2014), post-Alice precedential court decisions, and 2019 Revised Patent Subject Matter Eligibility Guidance, claims 1-20 are determined to be directed to an abstract idea.  Examples of abstract ideas include at least Mathematical concepts, Mental process and Certain Methods of organizing human activity.

Step 1: 
	Claim 1 recites an IHS comprising a processor and memory, which falls within the “machine/manufacture” category of 35 U.S.C. § 101. Claim 13 recites a memory storage device, which doesn’t fall within the statutory category of 35 U.S.C. § 101. Claim 17 recites a method, which falls within  the “process” statutory category of 35 U.S.C. § 101. Thus, the analysis determines whether the claims recite a judicial exception and fail to integrate the exception into practical application. See Memorandum, 84 Fed. Re. 54-55. If both elements are satisfied, the claims are directed to a judicial exception under the first step of the Alice/Mayo test, See id.

Step 2A, Prong One
Independent claim 1 recites the following steps:
	[i]	collect user context information and system context information; 
[ii] 	detect a triggering event based upon the user context information and the system context information; 
[iii]	identify a memory budget for pre-loading one or more applications; and 
[iv]	select the one or more applications and configure one or more settings associated with the selected one or more applications to maintain a memory usage for the pre-loading below the memory budget.

The overall process described by steps [ii]-[iv] describes “concepts performed in the human mind” or “observation, evaluation, judgement, opinion.” Memorandum, 84 Fed. Reg, 52. Thus steps [ii]-[iv] recite the abstract concept of [m]ental processes.” Id. For example, in step [ii], “detect a triggering event based upon the user context information and the system context information” is an observation and evaluation. Similarly, in step [iii], “identify a memory budget for pre-loading one or more applications” and in step, [iv] “select the one or more applications and configure one or more settings associated with the selected one or more applications to maintain a memory usage for the pre-loading below the memory budget” is an example of combination of observation, evaluation, judgement and opinion and resembles the idea of concepts performed in human mind or Mental process abstract idea. Thus, claim 1 recites a judicial exception. For these same reasons, claim 13 and claim 17 recites judicial exception.
Step 2A, Prong Two
Because claims 1, 13 and 17 recite a judicial exception, Analysis determines if the claims recites additional elements that integrate the judicial exception into practical application.
In addition to the limitations of claim 1 discussed above that recite the abstract concepts, claim 1 further recites “Information Handling System (IHS)”, “ processor”, “memory” , “memory having program instructions stored thereon”. Claim 1 also recites additional step [i] collect user context information and system context information. Additional elements of claim 1 of “Information Handling System (IHS)”, “ processor”, “memory” , “memory having program instructions stored thereon” are generic computing components and the Specification doesn’t provide additional details that would distinguish the additional limitations from a generic implementation of the abstract idea. For example, IHS according to the specification may be a personal computer, desktop, laptop, Server (¶ 0018-¶0032 fig. 1). Generic computing component or computer do not integrate the judicial exception into a practical application.
Further, the additional limitations reciting [i] [i] collect user context information and system context information do not add any meaningful limitations to the abstract idea because these are merely directed to the insignificant extra-solution activity of collecting information/data. See MPEP 2106.05(g).
Thus, claims 1, 13 and 17 are directed to a judicial exception because these claims do not recite additional elements that integrate the judicial exception into a practical application.
Step 2B
Because claims 1, 13 and 17 are directed to judicial exception, analysis must determine, according to Alice, whether these claims recite an element, or combination of elements that is enough to ensure that the claim is directed to significantly more than a judicial exception. 
The Memorandum, Section III (B) (footnote 36) states:
In accordance with existing guidance, an Examiner’s conclusion that an additional element (or combination of elements) is well understood, routine, conventional activity must be supported with a factual determination. For more information concerning evaluation of well-understood, routine, convention activity, see MPEP 2106.05(d), as modified by the USPTO Berkheimer Memorandum.
The Berkheimer Memorandum, Section III(A)(1) states:
A Specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, on in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 §U.S.C. 112(a). A finding that an element is well-understood, routine, or conventional cannot be based only on the fact that the specification is silent with respect to describing such element.
Regarding the processors, memories, HIS, the conventional or generalized function terms by which the computer components are described reasonable indicate that Specification discloses conventional component, and describes the component in a manner that indicates that these elements are sufficient well-known that the Specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. §112(a). See Spec. ¶ 0018-0033fig. 1. Further, the Specification does not provide additional details that would distinguish the recited components from generic implementation in the combination. These limitations simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
Further, the Specification doesn’t provide additional details that would distinguish the additional limitations as recited in the claim from a generic implementation of the abstract idea. For example, Specification discloses “processor”, “memory” and “HIS”  as a general purpose computer and/or computer components  ¶0018-0033, which as recited in the claim could be generic computer performing generic computing methods under broadest reasonable interpretation of the claim elements. 
Further the additional limitations of “[i] collect user context information and system context information” is similar to the idea that has been recognized by court that receiving, processing, and storing data as well as receiving or transmitting data over a network are a well-understood, routine and conventional activities. Mortg. Grader, Inc. v. First choice Loan Servs. Inc., 811 F.3d 1314 (Fed. Cir. 2016) (generic computer components, such as interface, “network”, and “database,” fail to satisfy the inventive concept requirement); see also TLI Commc’ns, 823 F.3d 607; Elec. Power, 830 F.3d at 1350. There is no indication that the recited claim elements override the conventional use of known features or involve an unconventional arrangement or combination of elements such that the particular combination of generic technology results in anything beyond well-understood, routine, and conventional data gathering and output. Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention.”) See also Customedia Techs. LLC v. Dish Network Corp., 951 F.3d 1359, 1366(Fed. Cir. 2020) (“[T]he invocation of ‘already-available computers that are not themselves plausibly asserted to be an advance…amounts to a recitation of what is well-understood, routine, and conventional.”)(quoting SAP Am., Inc. v. InvestPic, LLC, 898F3.d 1161, 1170 (Fed. Cir. 2018)); and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355(Fed. Cir 2014)(“That a computer receives and sends the information over a network -- with no further specification -- is not even arguably inventive.”). There is no indication that the recited claim elements override the conventional use of known features or involve an unconventional arrangement or combination of elements such that the particular combination of generic technology results in anything beyond well-understood, routine, and conventional data gathering and output. Alice, 573 U.S. at 223.
Thus, Claims 1, 13 and 17 are not directed to significantly more than a patent ineligible concept. 
Dependent claim 2 do not add meaningful limitations to the abstract idea because they further describe “user context information” as one of identity of a user, time of day, calendar event, type of calendar event etc., which is simply further defining the user context information and provides further information regarding user context information.
Dependent claim 3 similarly further describes the “system context information” as one of location of IHS, memory usage, network characteristics, power usage etc. and do not add any meaningful limitations to the abstract idea.
Dependent claims 4-5 describes the “memory budget” as percentage of total available memory selected manually and automatically and do not add any meaningful limitations to the abstract idea.

Dependent claim 6 do not add any meaningful limitations to the abstract idea because it further describes selection of the memory budget based on the triggering event,  which is a combination of observation, evaluation, judgment, and opinion.

Dependent claims 7, 14, 18 do not add any meaningful limitations to the abstract idea because it further describes determining ranking of the application by transmitting information to a remote server and receiving ranking from the remote sever, which is insignificant extra solution activity. 

Dependent claims 8, 15, 19 do not add any meaningful limitations to the abstract idea because it further describes selection step and directed to selecting application satisfying certain conditions, which is a combination of observation, evaluation, judgment, and opinion.

Dependent claims 9 do not add any meaningful limitations to the abstract idea because it further describes settings associated with the application and is directed to technological environment and doesn’t make the claim patentable.

Dependent claims 10 do not add any meaningful limitations to the abstract idea because it further describes responsiveness score being inversely proportional to a time it takes to load the application, which is a combination of observation, evaluation, judgment, and opinion.

Dependent claims 11 do not add any meaningful limitations to the abstract idea because it further describes the memory utilization as the amount of memory, which is directed to well-understood, routine, and conventional.

Dependent claims 12, 16, 20 do not add any meaningful limitations to the abstract idea because it further describes the steps of pre-loading the applications, which is directed to the insignificant post-solution and well-understood, routine, and conventional activity of outputting data.

Participation in DSMER Pilot Program

Applicant’s request to participate in the deferred subject matter eligibility pilot program based on PTO-456 filed on 10/03/2022 is acknowledged. 
A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3, 6, 8-10, 13, 15, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hou et al. (US 2016/0364272 A1, hereafter Hou)  in view of Sechrest et al. (US 2010/0199043 A1, hereafter Sechrest).

Hou was cited in the previous office action.


As per claim 1, Hou teaches the invention substantially as claimed including an Information Handling System (IHS) ([0050] electronic device, phone, computer, television [0120] fig. 5 apparatus for information processing), comprising: 
a processor ([0153] processor); and 
a memory coupled to the processor ([0124] memory), the memory having program instructions stored thereon that, upon execution by the processor ([015] [0158]), cause the IHS to: 
collect user context information ([0123] acquiring module, acquire, usage behavior, user, application initiation/execution time/progress) and system context information ([0115] memory usage condition [0154] direct/indirect coupling, communicative connection between various components [0155] components, modules, co-located, distributed [0020] memory usage condition of the system); 
detect a triggering event based upon the user context information and the system context information ([0006] detecting, electronic device, switched, first state to a second state [0009] historical usage behavior information of the user for all the applications [0019] preload, priority satisfying, predetermined condition, system memory state [0013] receiving a request for initiating the first application [0014] electronic device, switched, first state, historical usage behavior information of the user [0020] memory usage condition of the system [0034] [0038] analyzing, current usage behavior, determining, based on a result of the analyzing); 
identify a memory budget for pre-loading one or more applications ([0011] preloading one or more applications, system memory state, memory usage condition of the system i.e. available memory for preloading application [0117] when there is insufficient system memory i.e. available memory or memory budget for pre-loading application); and 
select the one or more applications  and configure one or more settings associated with the selected one or more applications  to maintain a memory usage for the pre-loading below the memory budget ([0010] selecting one or more applications, preloading one or more application, satisfying condition, system memory state [0011] application preloaded, memory usage condition [0117] when there is insufficient system memory, only one or more of these five applications that have high priorities will be pre-loaded, when there is sufficient system memory, all of the five applications can be preloaded).  
	
Hou doesn’t specifically teach configure one or more settings associated with the selected one or more applications  to maintain a memory usage for the pre-loading below the memory budget.

	Sechrest, however, teaches configure one or more settings associated with the selected one or more applications ([0048] background I/O mechanism attempts to fill the memory with the highest utility pages available, preserve the pages in memory on a prioritized basis [0050] pages grouped, smart clustering [0087]establish set of contents for the memory) to maintain a memory usage for the pre-loading below the memory budget ([0048] memory usage, program, tracked, memory budget [0051] memory management, track, take action, events, application, launch, standby/hibernate and resume [0082] detect hints that application, performing launch of start menu [0087] memory budget, storing, pre-fetched data, rebalancer, scenario plans, establish set of contents for the memory within its budget [0088] rebalancer, populate, higher value pages, list of pages according to the budget, load).
	
	It would have been obvious to one of ordinary skills in the art before the effectively filing date of the invention was made to combine the teachings of Hou with the teachings of Sechrest of detecting hint of launch and determining memory budget to be used for storing pre-fetched data and populating higher value pages according to the budget and  to improve efficiency and allow configure one or more settings associated with the selected one or more applications  to maintain a memory usage for the pre-loading below the memory budget to the method of Hou as in the instant invention.


As per claim 2, Hou teaches the user context information comprises at least one of: 
an identity of a user, a time-of-day, a calendar event, a type of calendar event, an application currently under execution, a duration of execution of an application, a mode of execution of an application, a user's proximity to the IHS, or a user's gaze direction ([0123] acquiring module, acquire, usage behavior, user i.e. identity of the user, application initiation/execution time/progress i.e. application currently under execution, time of initiation, duration of execution of an application)

As per claim 3, Hou teaches wherein the system context information comprises at least one of: 
a current location of the IHS, a current memory usage, a characteristic of a current network connection, a current power usage, an identification of a currently connected peripheral device, or a current IHS posture ([0115] memory usage condition [0154] direct/indirect coupling, communicative connection between various components [0155] components, modules, co-located, distributed [0020] memory usage condition of the system).  

As per claim 6, Hou teaches wherein the memory budget is automatically selected based upon the triggering event ([0018] historical usage behavior, user [0019] pre-load applications, satisfying a predetermined condition based on a system memory state [0020] memory usage condition of the system).  


As per claim 8, Hou teaches wherein to select the one or more applications, the program instructions, upon execution, further cause the IHS to ([0010] selecting one or more applications in the priority list for preloading): 
select a first highest ranked application having a first associated setting, a first responsiveness score, and a first memory utilization ([0046] fig. 1 select one or more application from the priority list for preloading 102 [0042] predetermined condition, priority of the application belonging to the highest X% among all the application [0040] historical usage behavior of the user of all application [0011] memory usage of the system [0038] historical usage behavior, current usage behavior [0039] current usage behavior, application initiation time); and 
in response to a total memory utilization satisfying the memory budget ([0010] preloading one or more application, satisfying condition, system memory state [0010] application preloaded, memory usage condition [0117] when there is insufficient system memory, only one or more of these five applications that have high priorities will be pre-loaded, when there is sufficient system memory, all of the five applications can be preloaded), select a second highest ranked application having a second associated setting, a second responsiveness score, and a second memory utilization ([0046] fig. 1 select one or more application from the priority list for preloading 102 [0042] predetermined condition, priority of the application belonging to the highest X% among all the application [0040] historical usage behavior of the user of all application [0011] memory usage of the system [0038] historical usage behavior, current usage behavior [0039] current usage behavior, application initiation time).  

As per claim 9, Hou teaches wherein at least one of the first or second associated settings comprise an online mode or an offline mode (fig. 2 initiate a first application being an application in the priority list 203).  

As per claim 10, Hou teaches wherein at least one of the first or second responsiveness scores comprises a metric inversely proportional to a time it takes to load the first or second highest application with the first or second associated setting, respectively ([0039] current usage behavior, application initiation time [0046] fig. 1 select one or more application from the priority list for preloading 102 [0042] predetermined condition, priority of the application belonging to the highest X% among all the application).  
Claim 13 recites a memory storage device comprising elements similar to claim 1. Therefore, it is rejected for the same rational.
Claim 15 recites a memory storage device comprising elements similar to claim 8. Therefore, it is rejected for the same rational.

Claim 17 recites a method for elements similar to claim 1. Therefore, it is rejected for the same rational.
Claim 19 recites a method for elements similar to claim 8. Therefore, it is rejected for the same rational.

Claims 4-5, 7, 11-12, 14, 16, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hou in view of Sechrest, as applied to above claims, and further in view of Knight et al. (US 2010/0031366 A1, hereafter Knight).

Knight was cited in the last office action.

As per claim 4, Hou teaches wherein the memory budget indicates total available memory for the pre-loading ([0019] pre-load applications, satisfying a predetermined condition based on a system memory state [0020] memory usage condition of the system).  

Sechrest teaches remaining claim elements of memory budget ([0048] memory budget [0004] current memory size).

Hou and Sechrest, in combination, do not specifically teach budget indicates a percentage of total available memory manually selected by a user.

Knight, however, teaches budget indicates a percentage of total available memory manually selected by a user ([0240] user, define, maximum percentage of the memory card [0244] limit, percentage of the allocated memory).

It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of Hou and Sechrest with the teachings of Knight of a user can define the maximum percentage of the memory card that will be used for storage to improve efficiency and allow budget indicates a percentage of total available memory manually selected by a user to the method of Knight as in the instant invention.

As per claim 5, Hou teaches wherein the memory budget indicates a total available memory automatically selected for the pre-loading, at least in part, based upon historical user context information and system context information ([0018] historical usage behavior, user [0019] pre-load applications, satisfying a predetermined condition based on a system memory state [0020] memory usage condition of the system [0123] usage behavior, user, application initiation/execution time/progress [0115] memory usage condition [0154] direct/indirect coupling, communicative connection between various components [0155] components, modules, co-located, distributed [0020] memory usage condition of the system). 
Knight teaches remaining claim elements of a percentage of total available memory ([0244] limit, percentage of the allocated memory ).


As per claim 7, Hou teaches wherein to select the one or more applications, the program instructions, upon execution, further cause the IHS to ([0010] selecting one or more applications in the priority list for preloading): 
server configured to rank applications by priority, at least in part, based upon historical context information and system context information ([0007] sorting priorities of all the applications, generating the priority list [0008] sorting priorities of all applications, current usage behavior information of the user for all the application, application initiation/execution time, execution progress, historical usage behavior, determining priorities [0040] second device connected to the electronic device); and 
receive a ranking of the applications ([0006] acquiring, priority list, application [0040] second device connected to the electronic device).  

Knight teaches remaining claim elements of  transmit the user context information and the system context information to a remote server ([0591] client transferring data to the server, usage data, playlist information, user data, transferred to the server fig 44-45 request/response flow between client and server), receive a ranking of the applications from the remote server ([0591] client making requests for data from the server fig 44-45 request/response flow between client and server).

 
As per claim 11, Hou teaches wherein at least one of the first or second memory utilization comprises an amount of memory that it takes to load the first or second highest application with the first or second associated setting, respectively ([0008] current usage behavior, applications, historical usage behavior for all the application [0048] preloading, applications, priority list, satisfying, system memory state, memory usage condition of the system, preloading the applications having the highest M priorities).

As per claim 12, Hou teaches wherein the program instructions, upon execution, further cause the IHS to pre-load the one or more applications into a memory ([0051] application having high priorities can be preloaded).  
Knight recites the remaining claim elements of pre-load the one or more application into a cache memory ([0240] allocated memory, cache).

Claim 14 recites a memory storage device comprising elements similar to claim 7. Therefore, it is rejected for the same rational.
Claim 16 recites a memory storage device comprising elements similar to claim 12. Therefore, it is rejected for the same rational.
Claim 18 recites a method for elements similar to claim 7. Therefore, it is rejected for the same rational.
Claim 20 recites a method for elements similar to claim 12. Therefore, it is rejected for the same rational.

Response to Arguments

The previous objections to the specification have been maintained.
Some of the previous objections under 35 USC 112 § (b) have been withdrawn. However, some objections are maintained.
The previous objections under 35 USC § 101 have been maintained.
Applicant's arguments filed on 10/03/2022 have been fully considered but they are moot in view of new grounds of rejections

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Baxter; Robert A. et al. (US-20070245028-A1) teach configuring content in an interactive media system
Nickolov; Peter et al. (US-20140040343-A1) teach Globally Distributed Utility Computing Cloud
Wu; Robert S. et al. (US-20150324137-A1) teach method and computing device for using both volatile memory and non-volatile swap memory to pre-load a plurality of applications
Brooker; Marc John et al. (US-10824339-B1) teach snapshot-based garbage collection in an on-demand code execution system

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU ZAR GHAFFARI whose telephone number is (571)270-3799. The examiner can normally be reached Monday-Thursday 9:00 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai AN can be reached on 571-272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ABU ZAR GHAFFARI
Primary Examiner
Art Unit 2195



/ABU ZAR GHAFFARI/Primary Examiner, Art Unit 2195